In an action to foreclose a mortgage, the defendant John Ray *1031appeals from an order of the Supreme Court, Suffolk County (Gazzillo, J.), dated January 31, 2012, which denied his motion, made jointly with the defendant Jacqueline Ray, for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that there are triable issues of fact requiring the denial of the appellant’s motion, made jointly with the defendant Jacqueline Ray, for summary judgment dismissing the complaint insofar as asserted against them (see CPLR 3212; Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). There are triable issues of fact, inter alia, as to whether the plaintiff should be estopped from foreclosing on the subject mortgage because of allegedly misleading statements made to the appellant by the plaintiff s predecessor-in-interest upon which the appellant justifiably relied (see Carver Fed. Sav. & Loan Assn. of N.Y. v Glanzer, 186 AD2d 706, 707-708 [1992]; see also Nassau Trust Co. v Montrose Concrete Prods. Corp., 56 NY2d 175, 184 [1982]).
To the extent that the appellant’s brief purports to also be submitted on behalf of the defendant Jacqueline Ray, we note that Jacqueline Ray is not an appellant, as no notice of appeal was filed on her behalf. Rivera, J.P., Leventhal, Chambers and Miller, JJ., concur.